UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1195


DEBORAH A. MULLINS,

                Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY; CHARLES KRYSIAK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-02454-CCB)


Submitted:   February 11, 2010            Decided:   March 3, 2010


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Stolarz, THE STOLARZ LAW FIRM, Baltimore, Maryland, for
Appellant. George A. Nilson, City Solicitor, Gary Gilkey, Chief
Solicitor, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah     Mullins    appeals      the    district    court’s    orders

denying her motion for leave to amend the complaint and granting

the Appellees’ motion for summary judgment on Mullins’ claims of

gender discrimination, First Amendment retaliation, and tortious

interference    with     contract      and    economic     relations.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for     the    reasons    stated       by   the    district    court.

Mullins v. Mayor and City of Baltimore, No. 1:07-cv-02454-CCB

(D. Md. Jan. 20, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument     would    not     aid    the

decisional process.

                                                                             AFFIRMED




                                         2